ORDER
On September 16, 1980, appellant was directed to show cause why this appeal should not be dismissed for failure to comply with the appellate rules. Appellant’s initial brief had not been filed at that time though it was to have been served on or before March 27, 1980. In response to our order, appellant filed her initial brief and stated that "... this matter has been delayed in an attempt to reach a resolution of the issues raised by the litigation.”
Although we do not find this response establishes good cause for appellant’s fail*1203ure to comply with the appellate rules, we do not believe that appellant should be punished for dereliction of her counsel. See Winstead v. Adams, 363 So.2d 807 (Fla. 1st DCA 1978). However, appellant’s attorney, PAUL M. HARDEN, is hereby reprimanded for his flagrant abuse of the appellate process.
The show cause order is discharged and the appeal will proceed to a conclusion on its merits in accordance with the appellate rules.